                         UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF OHIO
                               EASTERN DIVISION


UNITED STATES OF AMERICA,                     )    CASE NO. 4:14CR105
                                              )
                        PLAINTIFF,            )    JUDGE SARA LIOI
                                              )
vs.                                           )
                                              )    ORDER ON VIOLATION OF
                                              )    CONDITIONS OF SUPERVISED
                                              )    RELEASE
WHITTINGTON DAVIS,                            )
                                              )
                        DEFENDANT.            )


       A violation report was filed in this case on October 26, 2017. The Court referred

this matter to Magistrate Judge George J. Limbert to conduct appropriate proceedings and

to file a report and recommendation. The magistrate judge reported that a supervised

release violation hearing was held on September 25, 2018. The defendant admitted to the

following violations:

          1.   Unauthorized Use of Drugs;
          2.   Whereabouts Unknown.

       The magistrate judge filed a report and recommendation on September 25, 2018,

in which the magistrate judge recommended that the Court find that the defendant has

violated the conditions of his supervision.

       A final supervised release violation hearing was conducted on October 11, 2018.

Defendant Whittington Davis was present and represented by Attorney Darin Thompson.

The United States was represented by Assistant United States Attorney Henry DeBaggis.

United States Probation Officer Ashley Frank was also present at the hearing.

       No objections were filed to the report and recommendation of the magistrate
judge. Upon review, the Court adopts the report and recommendation of the magistrate

judge and finds the defendant to be in violation of his terms and conditions of his

supervised release.

       IT IS ORDERED that, in addition to the terms and conditions previously

imposed, the defendant's term of supervised release shall continue (and will now expire

on May 19, 2020) and is modified to include the following additional conditions:

      1. The defendant shall reside for a minimum of 4 months in the Community
         Confinement Center (CCC). The defendant shall abide by all the program
         rules, and shall be permitted to work and attend treatment while in the facility;

      2. The defendant shall comply with the Northern District of Ohio Offender
         Employment Policy which may include participation in training, education,
         counseling, and/or daily job search as directed by the pretrial services and
         probation officer. If not in compliance with the condition of supervision
         requiring full-time employment at a lawful occupation, the defendant may be
         directed to perform up to 20 hours of community service per week until
         employed, as approved or directed by the pretrial services and probation
         officer;

      3. The defendant must undergo a mental health evaluation and/or participate in a
         mental health treatment program and follow the rules and regulations of that
         program. The probation officer, in consultation with the treatment provider,
         will supervise the defendant’s participation in the program (provider, location,
         modality, duration, intensity, etc.).

       All previous terms and conditions of supervised release shall remain as previously

ordered.

       The defendant is remanded to the custody of the United States Marshal and shall

remain in custody until a bed is available in the Community Confinement Center (CCC).

       IT IS SO ORDERED.


Dated: October 11, 2018
                                                HONORABLE SARA LIOI
                                                UNITED STATES DISTRICT JUDGE
                                            2
3
